Citation Nr: 1236947	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO. 08-35 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1978 to August 1983.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in July 2012. A transcript of that hearing is contained in the claims file. 

In his hearing testimony the Veteran asserted that he now had right knee problems due to excess weight place on the right side due to his service-connected left knee disorder. This presents an implied claim for service connection for a right knee disorder as secondary to the Veteran's left knee disorder. 38 C.F.R. § 3.310 (2011). The issue of entitlement to service connection for a right knee disorder as secondary to service-connected left knee disorder has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over that right knee disorder claim, and it is referred to the AOJ for appropriate action. 

The reopened claim of entitlement to service-connected for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The RO by a December 1994 rating decision denied service connection for a back disorder, and that decision was not timely appealed. That was the last final decision, up to the present time, denying the Veteran's claim for service connection for a back disorder.

2. The evidence added to the record since the December 1994 decision denying service connection for a back disorder includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.


CONCLUSION OF LAW

New and material evidence has been received since the last final decision denying service connection for a back disorder, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's request to reopen the previously denied claim for service connection for a back disorder is herein granted to the extent of reopening, and the Board has not here adjudicated the claim beyond reopening. Because this constitutes a complete grant of the reopening of the claim, there is no reasonable possibility of additional notice and development furthering the claim to that extent, and no additional VCAA analysis is required prior to reopening. The reopened claim is the subject of Remand, below. 


II. Laws Governing Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).



III. Request to Reopen Claim for Service Connection for 
A Back Disorder

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. See Kightly v. Brown, 6 Vet. App. 200 (1994). Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted. Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers. Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran was originally denied service connection for a back condition by a February 1990 RO rating action. The Veteran appealed that decision as to the back claim, and the Board in a February 1991 decision denied the Veteran's claim for service connection for a back disorder based on the weight of the evidence being against a chronic back disorder developing in service or a current back disorder otherwise being causally related to service. The Board noted that the Veteran was treated in service for complained-of recurrent back pain on multiple occasions, but this was identified as low back pain following trauma to the back, with a back disorder not noted upon service separation examination, and no back disorder reflected in clinical records prior to a VA examination in January 1990 when x-rays revealed degenerative disk disease and degenerative joint disease of the thoracic spine, not the lumbosacral spine. The Veteran did not appeal that Board decision. 

In August 1993 the Veteran submitted a private medical report and summary of past medical evidence addressing both his left knee and his back. In September 1993 the Veteran was afforded a VA examination for compensation purposes addressing his left knee disorder, and by a December 1993 rating action the RO adjudicated the rating for the already service-connected left knee disorder. However, by a November 1993 telephonic contact, the Veteran sought to arrange for a hearing in support of an unspecified disability claim. The RO in December 1993 sent the Veteran a letter seeking clarification of the issue to be addressed in the requested personal hearing. The letter noted that the Veteran had previously sought a hearing in connection with a claim for service connection for a back disorder and an increased rating claim for a skin condition of the thighs. It does not appear from the record that the Veteran replied to that December 1993 letter. By a March 1994 letter the RO noted that the Veteran's claim for service connection for a back disorder was previously denied by the RO and by the Board, and informed the Veteran that new and material evidence was required to reopen the claim. 

The RO then denied service connection for back disorder by a May 1994 decision letter, informing that the RO was denying the claim based on the Veteran not having submitted new and material evidence to reopen the claim. Following upon the Veteran submitting additional evidence in June 1994, the RO in December 1994 again denied the claim based on the absence of new and material evidence to reopen. The Veteran in March 1995 submitted a notice of disagreement with the denial. However, the RO then issued a statement of the case (SOC) in July 1995, and the Veteran failed to submit a timely substantive appeal, or VA Form 9, to perfect the appeal of that request to reopen. While the Veteran by a July 1995 letter did submit a request for an extension of 60 days for his appeal, by a January 9, 1996 letter the RO informed the Veteran that he had until January 20 to submit the previously provided VA Form 9 to perfect his appeal. Because the Veteran failed to timely perfect that appeal, the December 1994 denial of the request to reopen the claim for service connection for a back disorder became final. 38 C.F.R. §§ 20.200, 20.302 (2011). 

Evidence received since the December 1994 last prior final denial of the claim for service connection for a back disorder is sufficient to reopen the claim, as discussed infra. 38 C.F.R. § 3.156(a); Shade. 

In a January 1995 letter to his Congressional Representative seeking support for his then prior VA claim for service connection for a back disorder, the Veteran asserted that since his injury in service he suffered "terrible pain in his back daily." 

However, upon a VA orthopedic examination for compensation purposes in January 1990, the examiner recorded the following history as reported by the Veteran:

The [V]eteran is describing the onset of left low back and some intrascapular pain which came on without trauma, about two years following what he calls "epidural" anesthesia for left knee surgery in 1982. He attributes his back problems to this anesthetic. 

The Veteran did not discount or dispute this apparently self-reported history at the January 1990 examination in the course of the development of his then original claims for service connection including for left knee disability and a back condition. This January 1990 reported history of back pain approximately two years following his knee surgery in 1982 would place onset of back symptoms in 1984, subsequent to his separation from service in August 1983. This post-knee-surgery onset history of a back disorder is consistent with the conclusion of a VA examiner for compensation purposes in September 2006. That 2006 examiner noted that service records reflected the Veteran's injury in service "caused a minor[,] brief episode of lower back pain that was relieved with the conservative treatment he received in the service." That examiner went on to conclude, "He does have degenerative changes of the thoracolumbar spine, but this is most likely related to the normal aging process vs. non military related trauma and by his current history today, it is asymptomatic and not the cause of his pain."

The September 2006 examiner further noted that service treatment records documented that upon the injury in service when he fell against a tool box, the Veteran had mid and low back pain, but at the September 2006 examination he contended that he had hit his neck in that accident in service. This new contention, while not consistent with service treatment records, was consistent with the Veteran's symptomatic cervical condition identified at the September 2006 examination. The Veteran complained at the examination that he "did have mid and low back pain, but more problems with his neck." 

At the September 2006 VA examination the Veteran demonstrated full, painless range of motion of the thoracolumbar spine, but had limitation of motion and painful motion in the cervical spine. X-rays for the September 2006 examination revealed multilevel moderate degenerative spondylosis and mild posterior subluxation in the cervical spine; moderate degenerative spondylosis in the thoracic spine; and moderate local degenerative disk spondylosis at L5-S1. 

In support of a prior request to reopen his claim for service connection for a back disorder, the Veteran in June 1994 submitted a letter from a private treating chiropractor, Dr. Z., who relevantly stated the following: 

[The Veteran] has been a patient in this office since August 1990. Previous to this he was a patient at [Dr. M.] also of Shreveport, who has since moved to Pennsylvania to open a practice there. Prior to that he was also a patient of [the same Dr. M.] in Jackson, Mississippi.

The patient through the time that he has seen me has suffered with problems in his mid-back, that is i.e. between his shoulder blades for some time. The patient relates this problem back to an injury he experienced while serving in the military. I have enclosed copies of a military medical record for your convenience. The patient also suffers with lower back pain and some headache pain. 

The patient has suffered with these problems, but since initiating chiropractic care has been able to control the headache pain and most of his lower back pain, but the pain that he suffers with in the mid-part of his spine seems to be chronic in nature and adjustments only seem to give him temporary relief. 

Notably, in testimony provided in July 2012, the Veteran asserted that he had tried to contact his prior chiropractor, Dr. M., for records of his treatment received in Jackson, Mississippi, beginning in 1985, but that Dr. M. was not longer at his practice in Jackson and records from Dr. M. were not available. 

In support of the present claim, the Veteran supplied a June 2006 report from the same Dr. Z. which stated the following:

[The Veteran] has been a patient at this clinic for several years with problems in his upper thoracic spine, neck, and lower back. The patient does demonstrate collapsing of the L-5 vertebra with degenerative changes evident. The lateral cervical shows marked degenerative changes, particularly at C-4 and C-5. 

[....]

I find that injuries [the Veteran] sustained while on active duty [...] are consistent with my diagnosis. He is in constant pain [....]

Thus, the current report from Dr. Z. provides, in effect, an etiology opinion relating current back and neck disorders to the Veteran's injury in service, which is a new opinion not previously provided by Dr. Z. 

The Veteran also provided testimony before the undersigned in July 2012, whereas he had not provided testimony previously in support of his prior claims for service connection for a back disorder. In his July 2012 testimony he asserted that in the course of a storm in heavy seas while working in the boiler room of a ship in service, he fell on his left side against a tool box and hurt his back, hip, and left side, and he also then hit is head on a bench. 

The Veteran's assertions must be accepted as true for purposes of considering whether to reopen the Veteran's claim, unless they are inherently false or untrue, or they are beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

Thus, accepting the veracity of the Veteran's statements for the purpose of reopening the claim, and also noting the new statement of etiology provide by the Veteran's private chiropractor Dr. Z., the Board finds new and material evidence presenting a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim for service connection for a back disorder is warranted. 38 C.F.R. § 3.156(a). 


ORDER

The claim for service connection for a back disorder is reopened, and to this limited extent the appeal is granted. 



REMAND

The Veteran in his July 2012 video conference hearing testimony presented a new causal basis of claim, asserting that his doctors had discussed that his service-connected left knee disorder "could very well possibly" be contributing to his back disorder, based on excess weight being placed on the right side. (Hearing transcript, pg. 10) (He also then asserted that he had right knee problems due to this altered gait. In the Introduction to this decision, supra, the Board has referred the implied claim for service connection for a right knee disorder to the RO.)

The Board does not find that a further VA examination for compensation purposes is warranted to address questions of etiology directly related to service to further the Veteran's claim for service connection for a back disorder on a direct basis, in light of the September 2006 VA examination already afforded the Veteran in furtherance of his present claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (addressing adequacy of examination for service connection claims). 

However, based on the Veteran's assertions that treating medical practitioners have provided statements to him suggesting a strong likelihood of a link between his service-connected left knee disorder and his claimed back disorder, either based on causation or aggravation, the Board finds that a further VA examination is required to address that question, which has yet to be addressed upon VA examination. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements of an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). An equivalent requirement is present for claims on a secondary basis. 38 C.F.R. § 3.310 (2011). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA letter addressing the claim for service connection for a back disorder, including appropriate notice addressing the evidence required to sustain the claim on both direct and secondary bases. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim. 

2. With the Veteran's assistance, as appropriate, obtain and associate with the claims file any additional VA or private treatment or examination records for his left knee disorder and any back disorder.

3. Thereafter, the Veteran should be afforded an in-person orthopedic spine examination by an appropriate specialist, to address the nature and etiology of any current spine disorder, to include any causation or aggravation by the Veteran's service-connected left knee disorder. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinions must be informed by a review of the Veteran's medical history and findings as documented upon prior examinations or treatments. To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity. Lay statements should be considered, with due consideration of their credibility or lack of credibility based on other evidence of record or other evidence presented. Any indicated tests or studies should be conducted. The examiners should do the following: 

a. Based on review of the past medical and other evidence, current clinical examination, and any appropriate tests, the examiner should identify all current back disorders. 

b. For each current back disorder identified, the examiner shoulder separately answer whether it is at least as likely as not (at least 50 percent probability) that the disorder was caused or aggravated (permanently increased in severity) by the Veteran's left knee disorder, including based on any shifting of weight, altered gait, change in standing position, etcetera, resulting from the knee disorder. 

c. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. Thereafter, the RO should readjudicate de novo the remanded claim. If the claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


